                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

FLOYD WILLIAMS                                                              PLAINTIFF

v.                         Case No. 5:19-cv-00106 BSM

DAVID TAYLOR, et al.                                                     DEFENDANTS


                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 44] has been received, and after carefully reviewing the entire

record, the RD is adopted. Floyd Williams’s claims against Timothy Faloon are dismissed

without prejudice.

      IT IS SO ORDERED this 10th day of March 2020.




                                                  UNITED STATES DISTRICT JUDGE
